Title: John Adams to John Jay, 30 Jul. 1786
From: Adams, John
To: Jay, John


          
            
              Dear Sir
            
            

              London

              July 30. 1786
            
          

          I have received, the Letter you did me, the Honour to write me, on
            the Sixth of June, with the Ratification of the Treaty with Prussia. As the Term
            limited, is near expiring, I Shall go over to Holland or Send Col Smith, to make the
            Exchange
          Mr Penn, a Member of the House of
            Commons, whose Character is well known in America and in England as a Steady Friend to
            our Country will be the Bearer of this, and will be able to acquaint you with the
            present Disposition of this Court and Nation, and I believe his Information altho a
            British Subject and Senator will not be materially different from mine.
          I cannot but lament from my inmost Soul, that Lust for Paper Money
            which appears in some Part of the United States: there will never by any Uniform Rule,
            if there is a Sense of Justice, nor any clear Credit, public or private, nor any settled
            confidence in publickmen or measures, untill paper money is done away.
          It is a great Satisfaction to me, to learn that you have recd in my Letter of the fourth of March the Answer of this Court
            to the Memorial respecting the Posts. As that is a Dispatch of more importance than all
            others you have recd from me, I Shall be anxious to know
            your Sentiments upon it. You will not expect me to answer Lord Carmathens Letter, nor to
            take any further Steps concerning it untill I shall receive the orders of Congress.
          I wish for the Instructions of that august Body concerning a
            Requisition in their Name for the Negroes. Whether I am to demand Payment for them; at
            what Prices,; and for what Number.
          With great Regard I have the Honour / to be &c
          
            
              John Adams
            
          
        